IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tatiana Marchenko,                   :
                         Appellant   :
                                     :
             v.                      :   No. 2021 C.D. 2015
                                     :
The Zoning Hearing Board of          :
Pocono Township, Monroe              :
County, Pennsylvania, and            :
Pocono Township                      :
                                     :
Appeal of: Tatiana Marchenko         :



                                     ORDER


             NOW, November 14, 2016, upon consideration of appellees’

application for reargument and appellant’s answer in response thereto, the

application is denied.




                                         MARY HANNAH LEAVITT,
                                         President Judge